 284DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAlpha School Bus Company,IncandUnited Steel-workers of America,AFL-CIO Case 13-CA-26751March 15, 1989DECISION AND ORDERBY MEMBERS CRACRAFT, HIGGINS, ANDDEV ANEYOn September 30, 1988, Administrative LawJudge Richard A Scully issued the attached deci-sionThe Respondent filed exceptions and a supporting brief, and the General Counsel filed an answering briefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, I andconclusions2and to adopt the recommendedOrderORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, AlphaSchool Bus Company, Inc, Crestwood, Illinois, itsofficers, agents, successors, and assigns, shall takethe action set forth in the Order'The Respondent has excepted to some of the judge s credibility findrags The Board s established policy is not to overrule an administrativelaw judge s credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products91NLRB 544 (1950) enfd 188 F 2d 362 (3d Cir 1951)We have carefullyexaminedthe record and find no basis for reversingthe findings2 In his Conclusions of Law the judge referred to Beatrice Scurlock ssecond suspension as occurring on March 17 and 18 The exact dates ofthe suspension were March 16 and 17 This inadvertent error does notaffect our decisionRick Hampton Esqfor the General CounselJulie Badel Esqof Chicago,Illinoisfor the RespondentDECISIONRICHARD A SCULLY Administrative Law Judge On acharge filed on March 30, 1987, by United Steelworkersof America, AFL-CIO (the Union), the Acting RegionalDirectorRegion 13 National Labor Relations Board(the Board), issued a complaint on May 18, 1987, alleging that Alpha School Bus Company Inc (the Respondent) had violated Section 8(a)(1) and (3) of the NationalLabor Relations Act (the Act) The Respondent filed atimely answer denying that it had committed any violation of the ActA hearing was held in Chicago Illinois on October 15and 16, 1987 at which all parties were given a full opportunity to participate, to examine and cross examinewitnesses, and to present other evidence and argumentBriefs submitted on behalf of the General Counsel andthe Respondent have been given due consideration Onthe entire record and from my observation of the demeanor of the witnesses, I make the followingFINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTAt all times material, the Respondent was a corporationwith an office and place of business in Crestwood,Illinois, engaged in the business of providing school bustransportation servicesAnnually, in the course and conduct of its business, the Respondent provides services toentitieswithin the State of Illinois valued in excess of$50 000 and purchases and receives at its Crestwood facility products, goods and materials valued in excel, of$50,000 directly from points outside the State of IllinoisThe Respondent admits and I find, that it is an employerengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act11THE LABOR ORGANIZATION INVOLVEDThe evidence establishes that the Union is an organization that had been engaged in a campaign to organizeand represent employees of the Respondent since August1986 It had formed a steering committee that involvedthe participation of certain of those employees and produced and distributed a newsletter directed to those employees I find that the Union exists for the purpose ofdealing with employers including the Respondent concerning grievances, labor disputeswages rates of payhours of employment and conditions of work and is alabororganizationwithin themeaningof Section 2(5) ofthe ActIIITHEALLEGED UNFAIRLABOR PRACTICESA Interrogation and Suspension of Beatrice ScurlockOn February 26 1987 i while several drivers werepresent in the drivers room at the Respondent's facilityprior to starting their afternoon runs, a dispute arose between a driver and Respondents general manager MichaelWagner, about the correctness of an item printedin a unionnewsletter, which had been placed in the drivers room Wagner disputed an allegation concerning thecontractual amount that certain school bus aides werebeing paidDriver Beatrice Scurlockwho had beenidentified by the Union in a letter to the Respondent as amember of its steering committee, arrived in the roomwhile the argument was going on Scurlock looked at acopy of the contract in question and agreed that theamount stated in the newsletter was incorrect Scurlockshowed those present the correct amount and made corrections on the newsletters in the room She then left forher run which included a pickup at the Braun SchoolOn the following day, Friday, February 27 after shecompleted her morning run, Scurlock was called into'All dates are in 1987 unless otherwise indicated293 NLRB No 22 ALPHA SCHOOL BUS CO285Wagner s office about 9 30 a in At Scurlock s requestdriverMarsha Flowers accompanied her According tothe testimony of Scurlock and Flowers,Wagner askedScurlock if she went to Braun SchoolWhen she saidyes, he asked if she had passed out any papers or litersture there and Scurlock said noWagner then told Scurlock to think very carefully about her answer becauseshe could be suspended or terminated depending on howshe answered and he again asked if she had passed outpapers or literature at the school Scurlock again said noand asked what kind of papers She also asked for theopportunity to talk to whoever was accusing her Themeeting ended with Wagner telling Scurlock she wassuspended indefinitely for lying and insubordinationScurlock testified that at 11 30 that morning she wascalled at home by Director of Operations GeraldineLange who told her the suspension had been lifted andthat she should report to work that afternoonWhenScurlock arrived at work she was told she had to talkwithWagner again Scurlock went to Wagner s officeaccompanied by driver Dorothy Roedl Lange was alsopresentWagner again questioned Scurlock about passingthings out at Braun School He also asked her whatother drivers were present and to whom she had spokenEventually,Scurlock asked for the opportunity to contact a lawyer and was allowed to do so, but could notget through to him The time came for the afternoonruns and Wagner told the dispatcher to get someone tocover Scurlock s run Roedl left to do her run afterWagner told her she would not be paid if she stayedwith ScurlockWagner continued to question Scurlockand to accuse her of lying He asked her about papersshe had in her pocket at Braun School and whether anywriting was showing on them Scurlock told Wagner shehad a seniority list in her pocket and he questioned herabout how she had obtained it During this meeting, shetoldWagner that if she had given anyone anything itwas because they had asked her for it At some pointScurlock complained about the questioning and said shewanted to leaveWagner responded that since she wason the clock and he was paying her she had to stay andtold her if she leftyou know what the consequencesareWagner had written notes on a pad and askedScurlock to sign it but she refused saying she wanted alawyer to look at it As Scurlock left Wagner s office hefollowed her out and hollered since you no longerwork here,get off my propertyScurlock also testified that on the following TuesdayMarch 3(Monday being a holiday)she contacted theUnion s attorney and was told that everything was fineand she should go into work and talk to Wagner Shewent to the Respondents facility about 11 am andasked to see Wagner who was unavailable She waitedfor one half hour and then left to take her mother to amedical appointment That afternoon she spoke by telephone with Lange who told her to come in the nextmorningWhen she saw Wagner the next day March 4she told him that the lawyer had told her to report andthat she was ready to go to work Wagner respondedthat she had said she would not speak to him withouther lawyer being present Scurlock said that was notwhat she had said only that she wanted to speak to thelawyer before answering any more questionsWagneragain said that she had said she would not talk to himwithout a lawyer and the meeting endedThereafter each morning Scurlock called the dispatcher and asked if she should come into work Each day thedispatcher asked if she had seen Wagner yet and whenshe said no,she was told she could not come in On theWednesday of the following weekWagner telephonedScurlock and told her to report to him with her lawyerby Friday March 13,or she would be terminated Scurlockmet with Wagner Friday accompanied by UnionRepresentative Ray PasnickWagner again asked her ifshe had passed out papers or literature and Scurlock saidnoWagner told her she could return to work but if hefound out she was lying she would be terminated Scurlock returned to work that day on her afternoon runScurlock s testimony concerning these meeting withWagner struck me as straightforward spontaneous andbelievable I find that these events occurred as she described themHer testimony is supported by that ofFlowers,Roedl,and Pasnick regarding the portions ofthe incidents that they observedThe testimony ofWagner does not contradict most of what Scurlock described,and to the extent it differs regarding certain detailsof their conversations,Icredit Scurlock,based ontheir demeanor while testifying and that I found Wagner s explanation why these events transpired to be unworthy of beliefThe General Counsel contends that Scurlock was unlawfully interrogated and threatened byWagner concerning protected activity of herself and other employeesand that she was suspended on February 27 in retaliationfor having engaged in protected activity The Respondent contends thatWagner s interrogation of Scurlockwas lawful that he had not ask if she was distributingunion literature,that he was pursuing a legitimate investigation of an employees conduct during worktimethat he did not threaten Scurlock,and that she was suspended for cause on the morning of February 27 and,thereafter,voluntarily absented herself from work untilMarch 13Analysis and ConclusionsAccording to Wagner he was called on February 25by an unidentified representative of Braun School, whocomplained that school bus drivers were congregatingand asked him to look into it He said the complaint wasbased on a contract provision requiring drivers to remainwith their vehiclesHowever,the contract he identifiedas that governing service to Braun School refers only todrivers not leaving vehicles unattended while studentsare being transportedWagner also said that while dnvers are supposed to remain in their vehicles,the policy isnot rigidly enforced and that they may get out of theirbuses and talk to one another while waiting for the students to be dismissedWagner said that the school representative did not mention Scurlock regarding the complaint about congregating and that he did not discuss thematter with anyone other than Scurlock and Loretta Piotrowski a driver who allegedly made a complaint aboutScurlock the same week 286DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWagner testified that Piotrowski came to him duringthe week of February 25 and complained that Scurlockwas passing out information at Braun School that offended Piotrowski She did not identify what the informationwas or why it offended her When Wagner asked herwhat it was, she said she wasn t sure what it wasPiotrowski did not testifyWagner offered no other reasonsfor his questioning of Scurlock concerning her conductat Braun SchoolI find the alleged grounds for Wagner s interrogationof Scurlock to be pretexts I did not believe Wagner stestimony about the congregating complaint, which didnot identify Scurlock as being involved and which hemade no other meaningful effort to investigate As forthe alleged complaint by Piotrowski, it is difficult to understand how she could be offended by something whenshe wasn t sure what it was It has long been recognized that when the stated motive for an action is falseanother motive may be inferred from the facts in therecord as a whole 2 The record here supports the inference that Wagner's motive was to harass Scurlock because of her involvement in union activitiesThe first interrogation of Scurlock began the morningafterWagner had complained about an item in theUnion s newsletter that was being distributed in the driver s room It was Scurlock who responded to Wagner byproducing a copy of the contract referred to in the newsletter and making corrections in the newsletters in thedrivers room, thereby suggesting that she was responsible for the article in question The timing of an actioncan be persuasive evidence of the Respondents motivation 3 The interrogation of Scurlock who Wagner admittedwas a good employee with no problems duringthe 7 or 8 years she had worked for the Respondentbegan a matter of hours after the newsletter incidentWagner's conduct during the interrogation indicates hewas more interested in coercing and intimidating Scurlock than in obtaining information Although he had nopersonal knowledge that Scurlock had passed anythingout at Braun School he dismissed her repeated denialsand accused her of lyingWagner claims he found Scurlock to be insubordinate because she was reluctant toanswer his questions and changed her story From allthat appears the change in her story he was referring toisher saying that she did not pass out anything whilealso saying that if she gave anyone anything it was because they asked for it She repeated both statements inat least two different meetings consequently they do notconstitute a change in her story nor are the statementsnecessarily inconsistent 4 The Respondent contends thatWagner was within his rights to question Scurlock aboutpossible violations of company rules and policies or interference with other employees duties However therewas no credible evidence that employees were being impeded or that any such policies existedWagner admittedthat drivers routinely get off their buses and talked while2 SeeShattuck Denn MiningCorp v NLRB362 F 2d 466 (9th Cir1966)3SeeLimestoneApparel Corp255 NLRB 722 736 (1981)* There is obviously a significant difference between passing out unsolicited literature to perhaps unreceptive bystanders and handing someone a piece of paper that they have asked to seewaiting for students 5 There was no evidence that theexchange of literature or other materials among driverswas prohibited 6 I find that Wagner s interrogation ofScurlock had no legitimate business reasonConsidering all the circumstances surrounding the varsous interrogation sessions, I find that they were coerciveunder the standards discussed by the Board inRossmoreHouse 7Although Scurlock may arguably be consideredan open and active union supporter she was subjected tointerrogation on three different occasions, under circumstances involving a threat of termination, a suspension,accusations that she was lying, and questions designed torequire her to identify other employees who may haveshared her prounion sentiments I find that Wagner s interrogations of Scurlock violated Section 8(a)(1) of theAct I also find that Wagner s threat of suspension or terurination based on how Scurlock answered his questionsviolated Section8(a)(1) 8It isundisputed that the first meeting on February 27ended with Scurlock being told by Wagner that she wassuspended and that Lange called Scurlock later thatmorning to tell her that the suspension was lifted and sheshould report to work that afternoonIt isalso undisputed that Scurlock did not work again for the Respondent until the afternoon of March 13 The General Counsel contends that Scurlock was terminated on February27 while the Respondent says that she voluntarily absented herself from work during the period from February27 to March 13When Scurlock returned to work pursuant to Lange stelephone call on February 27 she was not allowed toreturn to work but was subjected to further unlawful interrogation byWagnerAt the afternoon meeting hecontinued to ask Scurlock the same questions he hadasked in the morning meeting and got the same answersDuring the afternoon meeting, Scurlock asked for andwas given permission to contact an attorney but wasunable to reach the Union s attorney The Respondentcontends that Scurlock ended this meeting by refusing toanswer any more questions and walking out The credited testimony of Scurlock indicates that at one point shestarted to leave and was ordered back by Wagner whosaid that because she was on the clock she had to remainand, if she left, there would be adverse consequencesThe meeting ended when Wagner asked Scurlock to signa paper on which he had made notes of their meetingsand she refused until she could consult with an attorneyScurlock testified that as she leftWagner told her thatSOn February 27 along with their paychecks drivers receivednoticesfromWagner advisingthem that itwas againstcompany policy to leavea bus unattendedwhether loadedwithchildren or notThis appears tobe anafter the fact attempt by Wagnerto legitimizehis interrogation ofScurlockall the more so sincewhen he was askedabout the notice at ameeting withthe drivers on March 3Wagner told them if their buseswere empty they couldget out and talk to each otherB The testimony of Scurlockthat ata driversmeeting inOctober 1986she was toldby Lange notto pass out papers until the meeting had endeddoes not asthe Respondents brief appears to suggest establisha policyprohibitingdrivers frompassing out or exchangingpapers while waitingfor students to bedismissed269 NLRB 1176 (1984)I credit Scurlocks testimonythatWagner madethis threat during thefirst interrogationon February 27 ALPHA SCHOOL BUS COshe no longer worked there and to get off the propertyWagner and Lange testified that Scurlock was being disruptive in the drivers room and was asked to leave butwas not told she no longer worked there When she returned on the following Tuesday, pursuant to a purported agreement between attorneys for the Union and theRespondent,Wagner was not available On Wednesday,Wagner refused to talk to her because she did not havean attorney with her This Wagner said was because shehad told him she would not answer any questions without a lawyer present Scurlock told him this was not thecase that she simply wanted to speak with the lawyerfirst, but he ignored this,againsaying that she had insisted on an attorney being present and the meeting endedOn March 13 when Scurlock came in, accompanied by aunion representative,Wagner again asked the same questions and Scurlock gave the same answers This time shewas allowed to return to work but not until after a further threat by Wagner that if he found out she was lyingshe would be terminatedAll of thesemeetingsand interrogations were simplyextensions of the first on the morning of February 27 andwere equally unlawful It makes little difference whetherWagner actually told Scurlock she was terminated whenhe told her to leave the property on the afternoon ofFebruary 27 or that she misunderstood him the fact isshe was not permitted to return to work until Wagnerwas satisfied with her answers to his questions Becausethese interrogationswere unlawful, the Respondentcannot use Scurlock s alleged failure to answer Wagner squestions (or to answer them in a manner acceptable toWagner) as a basis for refusing to let her work Although the Respondent contends that Scurlock s failureto work was voluntary, I find it was due to the Respondent s de facto suspension of Scurlock between February27 and March 13 This suspension had no lawful basisand was meant to retaliate against her because of heractual or suspected union activity 8 I find that this unlawful suspension of Scurlock violated Section8(a)(1)and (3) of the Act I also find that Wagner s parting shot,that if he found out she was lying she would be terminated was an unlawful threat in violation of Section 8(a)(1)B Second Suspension and Route ChangeOn the Monday following Scurlock s return to workon March 13 when she came back from her afternoonrun she was sent to see Wagner who gave her a noticesaying that she was suspended for 2 days for being a noshow/no call on March 3, 4 and 6 Wagner told Scurlock that he was very disappointed in her and that hehad heard a lot of bad things about her which he nowtended to believeThe Respondents employees handbook provide thatdriversmust notify the company of a forthcoming absence at least 1 hour before punch in time and must doso every day they will not be in attendance The first offense results in a written notice, the second, a 2 day suspension and the third may result in termination9The suspension was needlessly prolonged by Wagner s refusal to talkwith Scurlock on March 4 which I find was an unjustified and vindictiveeffort to further harass her287Scurlock testified that at Pasnick s suggestion shecalled in every day and was told she could not work because she had not seen Wagner Pasnick did not tell herto call in until the evening of March 4 when he learnedabout her abortive meeting with Wagner that day TheCompany s records indicate that Scurlock did not call inon March 3 and 4 which I find is likely the case sinceshe was to meet with Wagner on March 3 and whenthatmeeting fell through on March 4 I also acceptwhat the Company s records show regarding March 6Notwithstanding Scurlock s failure to call in on thosedays, I find her 2 day suspension for being a no call/noshow was unlawfulWagner testified that even if Scurlock had come into work during the period from March3 to March 13 she would not have been allowed to workuntil their discussion concerning her conduct at BraunSchool had been completed to Wagner s satisfaction Asnoted above, the entire Braun School interrogation wasunlawful, as was the de facto suspension of Scurlockgrounded on her failure to submit to the interrogationand give answers that Wagner considered satisfactoryBecause Scurlock was, in effect, suspended from February 27 to March 13, any call she did make would havebeen futile, as was the case with her calls on March 5and March 9 through 13 Wagner acknowledged that adriver who is suspended is not expected to call in I findthat the use of Scurlock s failure to call in on 3 of thedays she was suspended as a basis for a further suspensionwhich she served on March 16 and 17 was a pretext and that this second suspension was another effort toharass Scurlock and retaliate against her for engaging inprotected activity and violated Section 8(a)(1) and (3) ofthe ActWhen Scurlock returned to work after serving thissuspension she was assigned to different morning andafternoon routesWagner testified that a school hadcomplained about the inconsistency of drivers on herroute and that he had a driver coming back off leavewho was given Scurlock s route When Scurlock s suspension was over she was given the only open route According to Wagner, the new route was approximatelythe same in terms of hours as Scurlock s old route Trueor not changing Scurlock s route was a further act ofharassment and was obviously perceived by her as suchIt is readily apparent that if there was any inconsistencyof drivers on Scurlock s route it was because of the unlawful suspensions of Scurlockwhich prevented herfrom driving those routes Because the route change wasa direct result of the Respondents unlawful action in suspending her, it too was unlawfulWhether this changeresulted in any monetary loss to Scurlock can be determined in the compliance stage Even if it did not, takingaway Scurlock s regular route was another of the Respondent's efforts to harass and retaliate against her forengaginginprotected activity and violated Section8(a)(1) and (3) of the ActC Third SuspensionOn April 9 Scurlock failed to pick up a child on hernew route The child was only picked up on Thursdaysand the previous Thursday had been a holiday April 9 288DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwould be only the secondtimeScurlock picked him upScurlock testified that she had forgotten the child thatday She also had not filled in required attendance sheetsas she went along that morning, which would have indicated that the child was to be picked up On April 15Scurlock was given a notice signed by Wagner, advisingthat she would be suspended from her noon route for 1week from April 27 through May 1, and further statingShould you violate any company (or State) rulesregulations and/or policies in the future (one yearfrom date of occurrence) you will be released fromour employment immediatelyThe General Counsel contends that this suspension andthe accompanying probation were also in retaliation forScurlock's having engaged in protected activitywereunduly harsh and constituted disparate treatmentIt is clear that Scurlock did fail to pick the child upand while it was only the second time she was to pickhim up, had she followed the correct procedure in fillingout the attendance sheet as she went along, the incidentcould have been avoided Because I find that the reasonsfor thissuspensionare not pretextual, the Respondent sactionsmustbe analyzed pursuant to the Board s decision inWright Line 10Based on the other violations ofthe Act discussed here, I find the Respondent has demonstrated animus toward the Union generally, and specifically toward Scurlock, for activity on its behalf Thedisciplinary action taken (suspension) was similar to thatpreviously used against Scurlock unlawfully and occurred only a few weeks later I find that the GeneralCounsel has made a prima facie showing sufficient underWright Line tosupport the inference that protected conduct was a motivating factor in the Respondents decilion to discipline Scurlock Consequently, the burden ison the Respondent to show that the same action wouldhave been taken even in the absence of such conduct 11 Ifind that the Respondent has borne that burdenWagner testified that failing to pick up a child resultsin a loss of compensation under the contract it has withthe school district and that when it has occurred theschool district has relied on the contractual provision toavoid payment all the timeHe did not say, as theGeneral Counselargues inhis brief that failure to pickup a child happens all the time Therefore, I do not findit suspicious thatWagner could only identify one otherincident in which a driver was disciplined for failing topick up a child Although I found much of Wagner s testimony about the interrogation and other suspensions tobe untrustworthy, I credit his testimony that he considered Scurlock s offense in failing to pick up a child similar to leaving a child on a bus and that he determinedthe disciplinary action to be taken accordingly Suspending Scurlock for 1 week from her noon route only whilepermittingher to continue her morning and afternoonroutes does not appear unduly harsh or disproportionateto the offense, particularly, when compared with the examples in therecord ofsuspensionsgiven to other dnv10 251 NLRB 1083 (1980)11 Id at 1089ers In February 1986 two different drivers were given2 week suspensions from one of their routes for leaving aschool with a sleeping child still on the bus In the caseof the other driver identified by Wagner as having failedto pick up a child, John Nelson the Company s recordsindicate he was suspended from his routes for 3 days removed from the charter list, and put on probation for therest of the school year approximately 4 months 12 It istrue that the wording of the probation outlined in thememorandum of Scurlock s discipline could be considered more stringent than some of the others and is for alonger period than that given Nelson However I do notfind either of these factors is sufficient to establish thatthe disciplinary action taken against Scurlock in this instance was disproportionate to the offense or that it constituted disparate treatment I find that the Respondenthas established that this disciplinary action was takenagainst Scurlock because of her failure to pick up a childon April 9 and not because she had engaged in protectedactivity and that it would have taken the same action regardless of Scurlock s protected activity I conclude thatthis suspension and the probation given Scurlock did notviolate Section 8(a)(3) of the ActCONCLUSIONS OF LAW1The Respondent, Alpha School Bus Company, Incis an employer engaged in commerce within the meaningof Section 2(2) (6), and (7) of the Act2The Union is a labor organization within the meanmg of Section 2(5), (6), and (7) of the Act3The Respondent violated Section 8(a)(1) of the Actby coercively interrogating Beatnce Scurlock aboutunion activities on her part and those of other employeesand by threatening her with suspension or terminationfor engaging in union activities4 The Respondent violated Section 8(a)(3) and (1) ofthe Act by suspending Beatrice Scurlock from employment during the period from February 27 throughMarch 13 and the period from March 17 through 18 andby changing her school bus routes to harass and retaliateagainst her because she had engaged in union activities5The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section 2(6) and (7) of the Act6 The Respondent did not engage in unfair labor practices alleged in the complaint not specifically foundTHE REMEDYHaving foundthat theRespondent engaged in unfairlabor practices, I shall recommend that it be ordered tocease and desist and to take certain affirmative action designed to effectuate the policiesof the ActHaving found that the Respondent violated Section8(a)(3) and(1) of the Actby suspending Beatrice Scurlock from employmentand bychanging the routes to12 The General Counsel points out that the record of Nelsons suspenlion does not refer to the nature of the offense and Wagner s testimonyabout it is uncorroborated However I credit his testimony about Nelsonwhich came in response to questions by the General Counsel near the beginning of the hearingUnderthese circumstances I found his answersspontaneousand believable ALPHA SCHOOL BUS COwhich she wasassigned,I shall recommend that the Respondent be ordered to make her whole for any loss ofearningsshe may have suffered by reason of the discrimination againsther to be computed in the manner setforth inF W Woolworth Co90 NLRB 289 (1950), plusinterest computed as prescribed inNew Horizons for theRetarded,283NLRB 1173 (1987) Although the complaint requests that the order include a visitatonal clause,this has not been pursued in the General Counsels briefand there do not appear to be any special circumstancesin this case that would warrant including oneOn these findings of fact and conclusions of law andon the entire record I issue the following recommended13ORDERThe Respondent, Alpha School Bus Company, IncCrestwood,Illinois,itsofficers,agents,successors, andassigns, shall1Cease and desist from(a)Coercively interrogating employees concerningtheir union activities and those of other employees(b) Threatening employees with discharge or other repnsals forengagingin union activities(c) Suspending employees for engaging in union activities or for refusing to submit to interrogation concerningsuch activities(d)Changing drivers routes to retaliate against themfor engaging in union activities(e) In any like or related manner interfering with, restraining,or coercing employees in the exercise of rightsguaranteed them by Section 7 of the Act2Take the following affirmative action necessary toeffectuate the policies of the Act(a)Make whole Beatrice Scurlock for any loss ofwages resulting from her suspensions during the periodsfrom February 27 through March 13, 1987 and fromMarch 16 through 17, 1987, and by reason of the changein her routes in April 1987 plus interest to be computedin the manner set forth in the remedy section of this decision(b)Remove from its records and files any referencesto the unlawful suspensions of Beatrice Scurlock duringthe above described periods and notify her that this isbeing done and that such disciplinary action will not bethe basis for any further personnel action with respect toher(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all payroll records social security payment records timecards,personnel records and reports and any other recordsnecessary to analyze the amount of backpay due underthe terms of this Order13 If no exceptions are filed as providedby Sec 102 46 of the Board sRules and Regulationsthe findingsconclusionsand recommendedOrder shall as provided in Sec 102 48 of theRulesbe adopted by theBoard and allobjectionsto them shall be deemedwaived for all purposes289(d) Post at its facility in Crestwood,Illinois,copies ofthe attached notice markedAppendix 14 Copies of saidnotice, on forms provided by the Regional Director forRegion 13 after being signed by an authorized representative of the Respondent, shall be posted by the Respondent immediately on receiptand maintainedfor 60 consecutive days in conspicuous places, including all placeswhere notices to employees are customarily posted Reasonable steps shall be taken by the Respondent to ensurethat said notices are not altered, defaced, or covered byany other material(e)Notify the Regional Director in writing within 20days from the date of this Order, what steps have beentaken to complyIT IS FURTHERRECOMMENDEDthat the consolidatedcomplaintisdismissedinsofar as it alleges violations ofthe Act not specifically found14 If this Order is enforced by a judgment of a United States court ofappeals the words in the notice reading Posted by Order of the NationalLabor Relations Board shall read Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations BoardAPPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has ordered us to post and abide by this noticeWE WILL NOT coercively interrogate our employeesconcerning their union activities or those of other employeesWE WILL NOT threaten employees with termination orother reprisals because they engage in union activitiesWE WILL NOT suspend employees for engaging inunion activities of for refusing to submit to interrogationconcerning such activitiesWE WILL NOT change drivers routes to relatiateagainst them for engaging in union activitiesWE WILL NOT in any like or related manner interferewith restrain or coerce you in the exercise of the rightsguaranteed you by Section 7 of the ActWE WILL make Beatrice Scurlock whoe for any lossof earnings she may have suffered as a result of our unlawfully suspending her and changing her routes, plus interestWE WILL notify her that we have removed from ourfilesany reference to her discharge and that the discharge will not be used against her in any wayALPHA SCHOOL BUS COMPANY, INC